DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims are 13-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2022.

Information Disclosure Statement
The information disclosure statement filed March 25, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 37-43 depend on claim 36 and, therefore, are also rejected.
Claim 36 adds the limitation that machining the layered consolidated UHMWPE, wherein the additive” is a pharmaceutical compound.  However, it is unclear which additive is being referred to, the first, second, third, or all of them.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claims 36-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Muratoglu et al (US 2004/0156879).
With regards to claim 36, Muratoglu teaches a method of making oxidation resistant medical devices that includes a polymeric material that is UHMWPE (abstract) that includes providing a polymeric material, doping with an antioxidant and machining the polymer (0048).  Muratoglu teaches the polymeric material to be either a powder, flake, or particle (0118) and for the polymeric material to include pharmaceutical compounds (0120).  Muratoglu further teaches the process to include heating the doped polymer (reading on drying) (0148).  Muratoglu teaches the doping to be done in order to achieve a gradient of antioxidant concentration based on the thickness of the product (reading on having multiple layers of UHMWPE having different concentrations of the additive (0088).
With regards to claim 37, Muratoglu teaches the polymer to be a consolidated polymeric material (0118).
With regards to claim 38, Muratoglu teaches the polymer to be consolidated using direct compression molding (0019).
With regards to claim 39, Muratoglu teaches the addition of a crosslinking chemical that includes peroxides (0117) and for the additive added to be an antioxidant that is vitamin E (abstract).
With regards to claim 40, Muratoglu teaches the polymer to be crosslinked (abstract) and oxidation resistant (title and abstract).
With regards to claim 41, Muratoglu teaches the process to include annealing which involves heating the polymer to a temperature above the melt temperature (0010) which is above 145°C (0150).
With regards to claim 42, Muratoglu teaches the heating of the polymer to be below melting temperature of the polymer and in a vacuum (0148).
With regards to claim 43, Muratoglu teaches the process to be used for medical implants (abstract) including a tibial insert, an acetabular liner, a glenoid liner, a patellar component (0030), or an unicompartmental implants (0094).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references have the same assignee and/or inventor, however, read on at least claim 34: Muratoglu et al (US 9,968,709), Muratoglu et al (US 2017/0259467), and Muratoglu et al (US 2017/0449934).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763